ADVISORY ACTION

Response to Arguments

Applicant's arguments filed 06 July 2021 have been fully considered but they are not persuasive.
Applicant argues that the sealant layer of Speer is the PE layer and therefore, the structure of Speer does not show an anti-odor layer between the sealant layer ant the gas barrier layer.
Speer is not used to teach the sealant layer.  Tanaka is used to teach this limitation.
As set forth above, Speer does not disclose a first outer sealant layer such that the anti-odor layer is between the sealant layer and the barrier layer.
It is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).
Tanaka discloses a multilayer packaging film comprising a layer comprising a zinc compound (i.e. anti-odor layer) and having a sealant layer inside of the layer comprising the zinc compound (abstract, Fig. 1). 
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because 
It is noted that adding the sealant layer of Tanaka to the inside of the anti-odor layer as taught by Tanaka would result in the anti-odor layer being between the sealant layer and the gas barrier layer.
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that the examiner has used impermissible hindsight.
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that Speer teaches having the SS layer function as a sealant layer and therefore one would not be motivated to add a sealing layer.
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of 
Nothing in Speer teaches away from adding the sealant layer of Tanaka.
Applicant argues that the instant claim requires that the layers are coextruded.
Applicant’s argument is unpersuasive given that “coextruded” is merely a product by process limitation.
It is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process”, In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) . Further, “although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product”, In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir.1983).	See MPEP 2113.
	The difference that applicant attributes to “adhesion”, i.e. intermediate steps, does not provide evidence that there is an unobvious difference between the claimed product and the prior art product.
	Applicant argues that the SS layer of Speer is not an “inner layer”.

Applicant argues that all of the examples of Speer show layer SS as an outer layer.
However, “applicant must look to the whole reference for what it teaches. Applicant cannot merely rely on the examples and argue that the reference did not teach others.” In re Courtright, 377 F.2d 647, 153 USPQ 735,739 (CCPA 1967).
It is noted that Speer discloses that additional film layers can be included within the film structure or adhered to an outer layer thereof (P15/L10-15).
Applicant argues that the office action relies on Speer alone for the teaching of the inner anti-odor layer.  
Contrary to applicant’s assertion, examiner does not rely on Speer alone.
In light of the fact that Speer states that additional films can be added to the outer layers of the film, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to add the sealant layer of Tanaka to the side of the film having the anti-odor layer in order to provide a film with good sealing properties and because doing so amounts to nothing more than using a known layer for its intended use in a known environment to accomplish an entirely expected result.
It is noted that adding the sealant layer of Tanaka to the inside of the anti-odor layer as taught by Tanaka would result in the anti-odor layer being between the sealant layer and the gas barrier layer.
In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Applicant argues that Tanaka does not disclose anti-odor compounds which are claimed by claim 20, the polyvalent metal compound is part of the barrier layer and Tanaka is concerned with the problem of maintaining high barrier properties.
However, note that while Tanaka does not disclose all the features of the present claimed invention, Tanaka is used as teaching reference, and therefore, it is not necessary for this secondary reference to contain all the features of the presently claimed invention, In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973),  In re Keller 624 F.2d 413, 208 USPQ 871, 881 (CCPA 1981). Rather this reference teaches a certain concept, namely a multilayer packaging film comprising a layer comprising a zinc compound (i.e. anti-odor layer) and having a sealant layer inside of the layer comprising the zinc compound (abstract, Fig. 1), and in combination with the primary reference, discloses the presently claimed invention. 
Applicant argues that one of skill in the art would not find any teaching in Tanaka and would not have any expectation of success in moving the anti-odor compounds in an inner layer.
Contrary to applicant’s assertion, examiner does not argue moving the anti-odor compounds in an inner layer.

It is noted that there is no evidence presented that would suggest that one of ordinary skill in the art would have expected that Example 15 would have lower absorption properties than Comparative Example C6.
Further, it is noted that the data presented is not commensurate in scope with the scope of the claims because Example 15 comprises layer 1 having 80% VLDPE1 and 20% VLDPE2, layer 2 having 66.5 % EVA5, 28.5% VLDPE6 and 5% ODO4, layer 3 having PVDC-MA and layer 4 having 70% EVA5 and 30% VLDPE2.  While the instant claims broadly recite first outer sealant layer, inner gas barrier layer, second outer layer and inner anti-odor layer wherein the anti-odor layer comprises an anti-odor compound selected among metals, metal ionomers, zinc salts of organic acids of formula (RCOO)2Zn.
Applicant argues that Furno discloses particle sizes that are too large for use in packaging films.
Applicant’s argument is unpersuasive because the examiner does not use Furno to teach particles.  Furno is merely used to teach zinc ricinolate as an odor absorber for an odor absorbing composition (abstract, [0031]).
Applicant argues that there is no indication that the odor absorbers of Furno would be effective at a smaller size.
Applicant’s argument is unpersuasive given that applicant provides no evidence that the odor absorbers of Furno would not be effective at a smaller size. It is noted that “the arguments of counsel cannot take the place of evidence in the record”, In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965) (MPEP 716.01(c)(II)).  It is the examiner’s position that the arguments provided by the applicant regarding whether the odor absorbers of Furno would not be effective at a smaller size must be supported by a declaration or affidavit. As set forth in MPEP 716.02(g), “the reason for requiring evidence in a declaration or affidavit form is to obtain the assurances that any statements or representations made are correct, as provided by 35 U.S.C. 24 and 18 U.S.C. 1001”.
Applicant argues that Furno is not analogous art.
Applicant’s argument is unpersuasive given that Furno is in the same field of endeavor of odor absorbing compositions.
Applicant argues that use of zinc ricinolate in a layer of multilayer coextruded film is not a known environment and the result is not expected.
Applicant’s argument is unpersuasive because applicant provides no evidence that one of ordinary skill in the art would not expect zinc ricinolate to be capable of being incorporated into a multilayer film.
	Applicant argues that it would not have been obvious to try the claimed amounts of odor compound. 
Given that the amounts of anti-odor compound, metal or metal ionomer will affect the amount of odor absorption and the cost of the layers, it is the examiner’s position that it would have been obvious to one of ordinary skill in the art to try any amounts including those claimed depending on the end use of the article and the desired amount of odor absorption and cost. 

 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES C YAGER whose telephone number is (571)270-3880.  The examiner can normally be reached on 9-6 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 






/JAMES C YAGER/Primary Examiner, Art Unit 1782